Citation Nr: 0126584	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  01-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disability.

3.  Entitlement to an increased rating for postoperative 
residuals of a right meniscectomy, currently evaluated as 30 
percent disabling.

4.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to a separate compensable rating for right 
knee arthritis, prior to November 28, 2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
September 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  By May 
1995 rating decision, the RO denied a rating in excess of 10 
percent for residuals of a right meniscectomy.  The veteran 
duly appealed the RO determination and in March 1996, he 
testified before a local Hearing Officer at the RO.  

Thereafter, by April 1996 rating decision, the RO increased 
the rating for the veteran's residuals of a right 
meniscectomy to 20 percent, effective January 4, 1995, the 
date of his claim for an increased rating.  Nonetheless, the 
veteran continued to assert that a rating in excess of 20 
percent was warranted.  

In June 1997, the Board remanded the matter to the RO for 
additional development of the evidence.  While the matter was 
in remand status, by August 1998 rating decision, the RO 
increased the rating for the veteran's residuals of a right 
meniscectomy to 30 percent, effective January 4, 1995.  Also, 
by February 2001 rating decision, the RO granted service 
connection for right knee arthritis and assigned a separate 
10 percent rating for that disability, effective November 28, 
2000.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997) (regarding the assignment of separate 
ratings for arthritis and instability of each knee under 
Diagnostic Codes 5003 and 5257).  

The veteran has not limited his appeal regarding his right 
knee disability and the issue of the evaluation to be 
assigned includes consideration of all manifestations of the 
service-connected disability reasonably raised in the record, 
including arthritis.  Also, the assignment of a separate 
rating as of November 28, 2000, was not a full grant of the 
benefit sought on appeal because it is possible that the 
medical evidence showed the criteria for a separate rating 
were met at an earlier date.  On a claim for an original or 
an increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. App. 
35 (1993).  Thus, the issues on appeal have been 
characterized as shown on the cover page above.

Also while the matter was in remand status, the veteran filed 
claims of service connection for a low back disability and a 
nervous disability, both claimed as secondary to his service-
connected knee disabilities.  By February 2001 rating 
decision, the RO denied his claims.  The veteran duly 
appealed the RO determination and in August 2001, he 
testified at a Board hearing at the RO.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the 
veteran's current low back and psychiatric disabilities were 
not incurred in or aggravated by service, nor are such 
disabilities causally related to or aggravated by any 
service-connected disability.

2.  The veteran's service-connected postoperative residuals 
of a right meniscectomy are manifested by instability, 
occasionally giving way, subjective pain, and swelling.


CONCLUSIONS OF LAW

1.  A low back disability and a psychiatric disability were 
not incurred in or aggravated by service, nor are these 
disabilities causally related to any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

2.  The criteria for a rating in excess of 30 percent for 
postoperative residuals of a right meniscectomy have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001)).  VA 
has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  After carefully 
reviewing the record in this case, the Board finds that VA's 
duties to the veteran under VCAA and its implementing 
regulations have been fulfilled with respect to the claims of 
service connection for a low back disability and an acquired 
psychiatric disability and the claim for a rating in excess 
of 30 percent for residuals of a right meniscectomy.  

The VCAA provides that on receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information or evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001)).  
The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001)).

In this case, the Board concludes that the letters from the 
RO to the veteran, the discussions in the rating decision, 
the Statements of the Case, as well as the discussions at two 
personal hearings, sufficiently informed the veteran of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  38 U.S.C. 
§§ 5102 and 5103 (West 1991 & Supp. 2001).  

Regarding VA's duty to assist, the Board notes that the 
veteran has not referenced any unobtained, relevant evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim.  The RO requested all 
relevant treatment records identified by the veteran, and he 
has been informed what records the RO had obtained.  Also, 
the RO has obtained the veteran's service medical records and 
he was furnished VA medical examinations in connection with 
the claims.  Based on the facts of this case, the Board finds 
that the RO has fulfilled VA's duties to assist the veteran 
in obtaining evidence necessary to substantiate these claims.  
38 U.S.C.A. § 5107(a)(West 1001); 38 U.S.C. § 5103A (West 
Supp. 2001)).  

In that regard, it is noted that the veteran has indicated 
that he is currently in receipt of disability benefits from 
the Social Security Administration (SSA) as a result of a 
knee disability.  Although records from SSA have not been 
associated with the claims folder, the Board finds that a 
remand is not necessary as such records are not relevant to 
the claims of service connection for a low back disability 
and an acquired psychiatric disability and the claim for a 
rating in excess of 30 percent for residuals of a right 
meniscectomy.  

First, there is no indication that records from SSA would 
have any relevancy with respect to the claims of service 
connection for a psychiatric disorder or a low back 
disability.  Regarding the claim of entitlement to an 
increased rating for a right knee disability, the Board notes 
that the veteran is currently in receipt of the maximum 
rating available under Code 5257.  Thus, there is no 
possibility that SSA records would provide a basis on which 
to assign a rating in excess of 30 percent under Code 5257 
for a right knee disability.  See 38 U.S.C.A. § 5103A.  Thus, 
the veteran is not prejudiced by the absence of those 
records, and a remand to the RO would only create needless 
delay.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also recognizes that at his August 2001 hearing, 
the veteran implied that he had spoken with one of his VA 
physicians about the relationship between his current low 
back disability and his service-connected right knee 
disability.  However, he was unable to remember the name of 
this physician.  The Board observes that the RO has already 
obtained the veteran's VA clinical records.  Nowhere in these 
clinical records is there any indication that his low back 
disability is related to his service-connected right knee 
disability.  Thus, as the RO has obtained these VA records, 
and because the veteran is unable to provide additional 
information regarding the name of the physician with whom he 
claims to have discussed this matter, the Board finds that 
the no additional action is necessary.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Factual Background 

The veteran's service medical records show that in March 
1967, he underwent a right medial meniscectomy after 
sustaining an internal derangement of the right knee.  
Thereafter, he complained of continued knee pain with 
instability and weakness, despite physical therapy.  

In June 1968, he underwent physical examination in connection 
with a Medical Board.  The diagnoses were marked right 
chondromalacia patella and mild ligamentous instability.  The 
veteran was determined to be unfit for further military 
service as a result of these disabilities.  

At his military separation medical examination, a right knee 
disability was noted.  On clinical evaluation, the veteran's 
spine was normal and no psychiatric abnormality was 
identified.  On a report of medical history, the veteran 
denied recurrent back pain, depression or excessive worry, 
trouble sleeping, and nervous trouble of any sort.  

In September 1968, the veteran filed a claim of service 
connection for residuals of a right knee injury.  His 
application was silent for any notation of low back 
disability or psychiatric disability.  By November 1968 
decision, the RO granted service connection for a right knee 
disability and assigned it a 30 percent rating under Code 
5257.

Thereafter, the veteran filed claims for increased rating for 
his right knee disability in March 1971, May 1977, December 
1979, and April 1984.  All of these claims were silent as to 
low back or psychiatric disability.  Likewise, medical 
evidence obtained in connection with these claims, including 
VA medical examination in April 1971 and May 1984, were 
negative for complaint or finding pertaining to a low back or 
nervous disability.  By June 1984 rating decision, the RO 
decreased the rating for the veteran's right knee disability 
to 10 percent, effective September 1, 1984.  

In February 1994, the veteran again filed a claim for an 
increased rating for his right knee disability.  Again, his 
application was silent for mention of any low back or nervous 
disability.  In May 1994, the claim was denied after the 
veteran failed to respond to the RO's request for evidence.  

In January 1995, the veteran filed his most recent claim for 
an increased rating for his right knee disability, claiming 
that it had increased in severity.  In connection with his 
claim, he was afforded a VA medical examination in April 
1995, at which he reported continued right knee difficulties, 
on and off, since his separation from service.  Specifically, 
he complained that his right knee was painful most of the 
time, but was helped by rest.  He stated that he had a two 
block limit in walking before experiencing pain in the knee.  
He also indicated that he had some associated pain in the 
left knee since he was trying to favor his right knee as much 
as possible.  On objective examination, a small, healed, 
nontender scar on the right knee was noted.  There was 
approximately 1/2 inch of atrophy in the right thigh and calf.  
Range of motion of the knees was from zero to 130 degrees 
with mild crepitation on motion of the right knee.  The 
medial and lateral collateral ligaments were intact but the 
anterior cruciate ligament in the right knee was loose with 
positive motion.  The examiner described the laxity of the 
anterior cruciate ligament as mild to moderate.  X-ray 
examination showed subpatellar arthritis on the right and 
severe loss of cartilage from the medial compartment of the 
right knee.  The diagnoses included post-traumatic 
osteoarthritis of the right knee, moderate; torn anterior 
cruciate ligament, right knee; and chondromalacia of the 
right patella with osteoarthritis of patellofemoral joint.  

By May 1995 rating decision, the RO denied a rating in excess 
of 10 percent for residuals of a right medial meniscectomy.  
The veteran appealed the RO determination, claiming that an 
increased rating was warranted.  

In March 1996, the veteran testified at a hearing at the RO 
in support of his claim.  At that time, he reported a 
constant sharp pain in his right knee.  He also claimed that 
he had limited range of motion and that his right knee 
occasionally gave way.  He claimed that as a result of his 
right knee disability, he had quit his job in a refinery in 
December 1995.  He also stated that he had been given a knee 
brace and a cane by VA for his knee.  

By April 1996 rating decision, the RO increased the rating 
for post operative residuals of a right knee medial 
meniscectomy to 20 percent, pursuant to Code 5257.

In June 1997, the Board remanded the matter for due process 
considerations and for additional development of the 
evidence.  Pursuant to the Board's remand, the RO obtained VA 
clinical records dated from July 1995 to May 1997.  In 
pertinent part, these records show that in July 1995, the 
veteran reported right knee pain, swelling, and occasional 
crepitus.  Later that month, he again sought treatment, 
complaining of pain in his knees, feet and back for the past 
27 years.  In September 1995, the veteran was evaluated and 
the examiner concluded that he was not yet a candidate for a 
total knee replacement.  In October 1995, the veteran 
reported low back pain for the past three weeks since he 
twisted his back while boarding a bus.  The assessment was 
back sprain.  In August 1996, the veteran requested a 
metrolift application, stating that he was unable to board a 
bus due to chronic knee pain.  In December 1996, he 
complained of bilateral knee pain.  A decline in strength in 
both knees was noted.  On examination in May 1997, the knees 
had full range of motion with some laxity.  X-ray examination 
showed minimum to moderate degenerative joint disease in the 
right knee.  The veteran indicated that he did not want 
surgery.  Records pertaining to this period also show that 
the veteran received psychiatric treatment; the diagnoses 
were alcohol and cocaine dependence, obsessive compulsive 
disorder, major depressive disorder, and generalized anxiety 
disorder.  

In September 1997, the veteran underwent VA medical 
examination at which he reported that his right knee symptoms 
had been mild until January 1995, when he developed pain in 
the right leg while working.  He indicated that he had been 
unable to work since that time and was currently a student.  
The veteran indicated that his current right knee symptoms 
consisted of swelling with pain after walking.  He indicated 
that he received Motrin, Tylenol, and Codeine for pain.  On 
objective examination, the examiner noted 1/2 inch of atrophy 
in the right thigh and 1 inch of atrophy in the right calf.  
The circumference of the knees was equal.  Range of motion of 
the right knee was from zero to 140 degrees, identical to 
that of the left knee.  There was minimal laxity of the 
medial collateral ligament and the anterior cruciate 
ligament.  Patellar entrapment caused moderate pain on the 
right.  There was also moderate crepitation on the right.  X-
ray examination of the right knee showed that the veteran had 
lost all of the medial compartment height of cartilage with 
the medial right femur touching the medial right tibia with a 
sharp spine on the medial aspect of the femur and of the 
tibia.  Also noted was chondromalacia and arthritis of the 
patellofemoral joints.  The diagnoses included osteoarthritis 
of the right knee, moderately severe, and chondromalacia of 
the right patellofemoral joint, moderate.  The examiner 
commented that the veteran's arthritis in the right knee was 
caused by his in-service injury.  He indicated that the 
veteran certainly needed continuous medications and a light 
lifestyle, and that a total knee replacement would be 
advisable in the future.  The veteran was advised to pursue a 
sedentary occupation.  

By August 1998 rating decision, the RO increased the rating 
for the veteran's residuals of a right meniscectomy to 30 
percent, pursuant to Code 5257.  In addition, the RO granted 
service connection for left knee chondromalacia and arthritis 
and assigned it an initial 10 percent rating.

In September 2000, the veteran filed claims of service 
connection for a psychiatric disability and a low back 
disability, both of which he claimed were secondary to his 
service-connected knee disability.  In support of his claim, 
the RO obtained VA clinical records, dated from June 1999 to 
October 2000.  In pertinent part, these records show that in 
September 2000, the veteran reported symptoms of depression 
and social avoidance.  He indicated that he had been working 
as a security officer but had cut down his hours to 24 per 
week.  In addition, he reported that he had recently slipped 
on a grape in a grocery store which had aggravated his back 
pain.  The impressions were lumbago and classic depression.  
These records also note a history of degenerative joint 
disease of the knee, but are negative for specific complaints 
of right knee symptomatology.  

In November 2000, the veteran underwent VA orthopedic 
examination at which he reported his current right knee 
symptoms included deep, localized pain over the medial aspect 
of the right knee.  He also reported intermittent episodes of 
swelling and occasional giving way.  He denied locking.  The 
veteran also reported a history of back pain for the past ten 
years.  He denied a history of an injury to his back.  The 
examiner noted, however, that a review of the veteran's 
claims folder showed that in September 2000, the veteran had 
reported in a clinical setting that he had sustained a low 
back injury after slipping on some grapes in the grocery 
store.  On physical examination, the veteran walked with a 
normal gait, with a level pelvis.  Range of motion of the 
right knee showed that the veteran lacked 10 degrees of full 
extension and lacked flexion past 120 degrees.  There was 
significant patellofemoral crepitus and increased laxity on 
anterior drawer and anterior Lachman's tests.  There was 
lateral subluxation of a moderate degree, but no effusion.  
X-ray examination revealed only mild degenerative changes of 
the lumbar spine and moderate to severe degenerative changes 
in the right knee.  The impressions included anterior 
cruciate ligament disability, right knee, with degenerative 
arthritis, moderate to severe.  Also diagnosed was low back 
pain.  The examiner commented that the veteran had no current 
back condition of any significance which might be related to 
his service-connected knee disability.  

In November 2000, the veteran underwent VA psychiatric 
examination at which the diagnoses were social phobias, 
generalized anxiety disorder, and depressive disorder, not 
otherwise specified.  The examiner concluded that there was 
no connection whatsoever between the veteran's symptoms of 
depression and his service-connected knee disabilities.  He 
noted that the veteran had had a history of attention and 
concentration problems since childhood and that his mother 
had described him as a nervous child.  He also noted that it 
appeared that the veteran had limited the amount of time he 
worked in order to receive Social Security disability 
benefits.  

In August 2001, the veteran testified at a hearing at the RO 
that he experienced giving way of his right knee, as well as 
excess fatigability, if he walked any distance.  He stated 
that he had used a cane for the past four or five years. He 
reported that he worked as a security guard which involved 
watching a monitor, but not much walking.  He stated that he 
worked approximately 20 hours weekly, although he was unsure 
how long he could continue working due to his depression.  He 
also indicated that he did not work more than 20 hours weekly 
because he would become ineligible for disability benefits.  
He stated that he had discussed the possibility that his back 
disability was related to his knee disability with his VA 
treating physician, but he was unable to remember the 
physician's name.  

II.  Service connection for low back and acquired psychiatric 
disability

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 90 days or 
more during a period of war and certain chronic diseases 
(including a psychosis and/or arthritis) become manifest to a 
compensable degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the U.S. 
Court of Veterans Appeals (Court) has held that where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet.App. 
439, 448 (1995).

Initially, the Board notes that, the veteran's service 
medical records are entirely negative for notations of a low 
back disability or a psychiatric disability.  In fact, at his 
military separation medical examination, his spine was normal 
on clinical evaluation and no psychiatric disabilities were 
identified.  Moreover, on a report of medical history, the 
veteran denied recurrent back pain, depression or excessive 
worry, trouble sleeping, and nervous trouble of any sort.  

In addition, the Board observes that there is no medical 
evidence of a low back disability or a psychiatric disability 
in the first post-service year or for many years thereafter.  
For example, VA medical examination in April 1971 and May 
1984 were entirely negative for complaints or findings 
pertaining to a low back disability or a psychiatric 
disability.  Although a low back disability and a psychiatric 
disability have recently been noted, none of the recent 
medical evidence of record links these disabilities to the 
veteran's military service or any incident therein.  

Based on the evidence set forth above, it cannot be concluded 
that a low back disability or a psychiatric disability were 
present in service or within the post-service year.  However, 
as noted above, service connection may be granted for disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, if the evidence establishes a causal relationship 
between the veteran's current low back disability or 
psychiatric disability and any service-connected disability, 
under 38 C.F.R. § 3.310, secondary service connection may be 
established.

In this case, however, there is no medical evidence of record 
which indicates a link between the veteran's current low back 
or psychiatric disabilities and his active service or any 
incident therein.  Likewise, the medical evidence of record 
clearly indicates that the veteran's current low back 
disability and psychiatric disability are unrelated to his 
service-connected knee disables.  For example, after 
reviewing the claims folder and examining the veteran in 
November 2000, a VA examining physician concluded that the 
veteran had no back condition of any significance which might 
be related to his service-connected knee disability.  
Additionally, the VA psychiatric examiner concluded in 
November 2000 that there was no connection whatsoever between 
the veteran's symptoms of depression and his service-
connected knee disabilities.  The Board finds these medical 
opinions to be highly probative.  The VA examiners had access 
to the veteran's medical records, their opinions were based 
on a full and fair consideration of the material evidence, 
they reflect significant knowledge and skill in analysis of 
the pertinent data, and provide a clear rationale for the 
conclusions rendered.

Accordingly, the Board finds that the preponderance of the 
evidence indicates that the veteran's current low back and 
psychiatric disabilities were not incurred in or aggravated 
by service, nor are they causally related to or aggravated by 
any service-connected disability.  Thus, the claims must be 
denied.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that secondary service 
connection for his low back and psychiatric disabilities is 
warranted as such disabilities are related to his service-
connected knee disabilities.  However, it is noted that there 
is no competent medical evidence of record to support the 
veteran's theory of entitlement.  The veteran himself has not 
been shown to have the medical expertise necessary to render 
such an opinion and his statements relating what a medical 
professional told him filtered as they are through a layman's 
sensibilities are simply too attenuated and inherently 
unreliable to constitute medical evidence to support a claim.  
Warren v. Brown, 6 Vet App 4 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Thus, the veteran's 
assertions, standing alone, do not outweigh the medical 
evidence of record.

III.  Increased rating for postoperative residuals of a right 
meniscectomy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Nonetheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

Turning to the merits of this issue, the Board notes that the 
veteran's service-connected postoperative residuals of a 
right meniscectomy is currently rated by analogy under the 
provisions of 38 C.F.R. § 4.71a, Code 5257, pertaining to 
other impairment of the knee.  As noted above, the 
symptomatology attributable to his service-connected 
arthritis has been separately rated.  Appellate consideration 
of the issue of entitlement to an increased rating for right 
knee arthritis will be held in abeyance pending completion of 
additional development of the evidence by the RO.  The Board 
limits its current appellate consideration to whether the 
symptomatology attributable to the veteran's residuals of a 
right meniscectomy warrants a rating in excess of 30 percent.  

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
contemplates a moderate degree of impairment, and a maximum 
30 percent rating is warranted for a severe degree of 
impairment to the knee.  

Applying the facts in this case to the criteria above, the 
Board finds that a rating in excess of 30 percent is 
unwarranted for residuals of a right meniscectomy.  First, it 
is noted that the veteran is already receiving the maximum 
rating available under Code 5257 for that disability.  Also, 
the Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, and incoordination.  DeLuca, 8 Vet. App. 
at 206-07.  However, as Code 5257 is not predicated on loss 
of range of motion, these provisions do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  Rather, 
consideration of these provisions is only proper in rating 
the veteran's service-connected right knee arthritis.  
Finally, the Board finds no other evidence to suggest that a 
higher rating is warranted for right meniscectomy residuals 
under an alternative diagnostic code.  

The Board also observes that although a surgical scar of the 
right knee has been noted, none of the evidence of record 
describes the scar as symptomatic.  There is no indication 
that it is tender, painful, poorly nourished, or productive 
of functional limitation, so as to justify a separate 10 
percent rating under 38 C.F.R. § 4.118, Codes 7803, 7804, 
7805 (2001); see also Esteban, supra.  

Since the preponderance of the evidence is against the claim 
for a rating in excess of 30 percent for the veteran's 
residuals of a right meniscectomy, the benefit-of-the-doubt 
doctrine is not applicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 
Gilbert, supra.  


ORDER

Service connection for a low back disability and an acquired 
psychiatric disability is denied.

A rating in excess of 30 percent for postoperative residuals 
of a right meniscectomy is denied.


REMAND

As noted above, by February 2001 rating decision, the RO 
granted service connection for right knee arthritis and 
assigned it a separate 10 percent rating, effective November 
28, 2000.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997) (regarding the assignment of 
separate ratings for arthritis and instability of each knee 
under Codes 5003 and 5257).  

As the veteran did not limited his appeal regarding his right 
knee disability, the issues on appeal include entitlement to 
a separate rating for right knee arthritis prior to November 
28, 2000, and entitlement to a rating in excess of 10 percent 
for right knee arthritis.  AB, 6 Vet. App. at 38.  However, 
after reviewing the record, the Board finds that additional 
development of the evidence is necessary prior to final 
resolution of these issues.  

Specifically, the Board notes that the veteran has repeatedly 
indicated that he has been in receipt of SSA disability 
benefits for his right knee disability.  Records pertaining 
this award are not of record and are relevant to the claims 
at hand.  Thus, they must be obtained and associated with the 
claims folder.  See Baker v. West, 11 Vet. App. 163 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Also, under 
VCAA, VA is required to obtain the veteran's SSA records.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the SSA and 
secure a copy of the decision awarding 
the veteran SSA disability benefits, as 
well as copies of all supporting medical 
records utilized in making that decision.  
The RO should also request copies of any 
medical records utilized by SSA in 
determining the veteran's continued 
entitlement to SSA disability benefits.

2.  After reviewing the record to ensure 
that any additional notification and 
development action required by VCAA is 
completed, the RO should readjudicate the 
veteran's claims.  In considering whether 
a separate compensable rating for right 
knee arthritis is warranted prior to 
November 28, 2000, the RO should consider 
whether the medical evidence showed the 
criteria for a separate rating were met 
at an earlier date.  In reaching its 
decision regarding the claim for an 
increased rating for right knee 
arthritis, the RO should specifically 
document consideration of the provisions 
of 38 C.F.R. 3.321, 4.40, 4.45, 4.59.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case, containing notice of all relevant 
actions taken on the claim for benefits, including a summary 
of the evidence and applicable law and regulations 
considered.  Then, an opportunity for response should be 
provided.  Thereafter, the case should be returned to the 
Board.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

